DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species I without traverse drawn to Figures 1-3 in the reply filed on 07/08/2022 is acknowledged. 
Claim 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022. The examiner notes that claims 19-20 also belong to species II drawn to Fig. 6-7 using clips.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 20120103014A1) in view of  Yaron Hazan (WO2016075679 A1).
Regarding claim 1, Monroe discloses a system (title) comprising: a clasp (100), the clasp (100) comprising: a body (annotated Fig. 1 below) ; one or more magnets (121) of the clasp attached to an outside portion of the body (Fig. 1); and a middle portion configured to extend away from the body such that hair is configured to go between the middle portion and the body to secure the clasp to the hair (annotated Fig. 1 below and Fig. 4). 
a stay (annotated Fig. 1 below) , the stay comprising: one or more magnets (annotated Fig. 1 below, 121) of the stay; wherein the clasp is detachably attached to the stay via the one or more magnets of the clasp and the one or more magnets of the stay (para. 0022).
Monroe further discloses the stay is configured to be attached to jewelry attachment, but does not explicitly disclose the stay is configured to attach to a hair piece.

    PNG
    media_image1.png
    772
    430
    media_image1.png
    Greyscale
 
Hazan teaches a hair accessories device (Fig. 10A-10B) with stay member (see annotated Fig. 10A below) which includes a longitudinal metal covered with fabric material (last paragraph on page 14) so that the  hair accessory 130 preferably includes a plurality of locks of hair. For example, hair accessory 130 may be comprised of a plurality of hair extensions 30. According to certain preferred but non-limiting implementations, hair accessory 130 is placed in communication with female snap member 110 via a surface member 140. Hair accessory 130 may be placed in communication with surface member 140 using any suitable techniques (Page 14, 4th paragraph). In addition, hair accessory 130 may further include a comb 134 for providing stability to device 200B when the device is on the user's head. Comb 134 may include decorative elements to provide an aesthetically pleasing look (Page 18, 1st paragraph).

    PNG
    media_image2.png
    565
    564
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the jewelry attached to the magnetic element of Monroe’s device with a hair extension device as taught by Hazan to provide hair accessory 130 preferably includes a plurality of locks of hair. For example, hair accessory 130 may be comprised of a plurality of hair extensions 30. According to certain preferred but non-limiting implementations, hair accessory 130 is placed in communication with female snap member 110 via a surface member 140. Hair accessory 130 may be placed in communication with surface member 140 using any suitable techniques. In addition, hair accessory 130 may further include a comb 134 for providing stability to device 200B when the device is on the user's head. Comb 134 may include decorative elements to provide an aesthetically pleasing look.
Regarding claim 2, Monroe and Hazan disclose the claimed invention of claim 1. Monroe further discloses the clasp (100)  is formed from a single piece of thin material (Fig. 1). Hazan further teaches the stay is formed from a thermosetting polymer that may not melt when heated (last paragraph on page 14, the examiner note that the longitudinal metal 140 is capable not to be melted when heated).
Regarding claim 3, Monroe and Hazan disclose the claimed invention of claim 2. Hazan further teaches the stay (metal insert of surface member 140) comprises a fabric casing (last paragraph page 14) surrounding at least a portion of the stay.
Regarding claim 4, Monroe and Hazan disclose the claimed invention of claim 1. Monroe further discloses the clasp (100) comprises a curved shape to allow the clasp to bow inwards and bow outwards (Fig. 1, 3-4, the examiner note that the claps 100 is capable to bow inward and outward to retain the hair in between as shown in Fig. 4).
Regarding claim 5, Monroe and Hazan disclose the claimed invention of claim 4. Monroe further discloses applying a force to the clasp to bend the clasp outwards causes the middle portion to snap into place securing the clasp to any hair disposed between the body of the clasp and the middle portion of the clasp (Annotated Fig. 1 above, the examiner notes that the middle portion of clasp 100 is capable to bend to allow the user’s hair to be fitted inside the device as shown in Fig. 4, and as it is well known with hair clamps and hair clips).
Regarding claim 6, Monroe and Hazan disclose the claimed invention of claim 1.  Monroe further discloses a first magnet (121) of the clasp is disposed at a top end of the clasp (annotated Fig. 1 above), a first magnet (121) is disposed on the top of the stay (see annotated Fig. 1 above). 
However, Monroe does not explicitly discloses a second magnets of the two magnets of the clasp disposed at a bottom end of the clasp; the second magnet of the two magnets of the stay is disposed at a bottom end of the stay.
It would have been obvious to one having ordinary skill in the art before the time the invention was to add additional second magnets to Monroe and Hazan device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this instance case, it would be obvious to one having an ordinary skill in the art to add a second magnets to the bottom of the clasp and the stay of Monroe and Hazan device. This would provide a secure attachment of the device and prevent the user from losing the device during recreational activities. 
Regarding claim 7, Monroe and Hazan disclose the claimed invention of claim 6. Hazan further teaches the stay further comprises a metal ridge (last paragraph on page 14) running longitudinally between the first magnet of the stay and the second magnet of the stay (the examiner notes that the two sets of magnets are capable to be located at the ends outer surface of the stay as shown in Fig 10A-10B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 20120103014A1), Yaron Hazan (WO2016075679 A1) as applied to claim 1 above, and in further view of Richwine (US 20190373973 A1).
Regarding claim 8, Monroe and Hazan disclose the claimed invention of claim 1. Monroe and Hazan are silent to the type of magnets. They do not explicitly disclose the one or magnets of the claps and the stay comprises at least one of: Neodymium iron boron (NdFeb) magnets, Samarium Cobalt (SmCo) magnets, and Alnico magnets. 
Richwine teaches a magnetic hair extension with inner portion inner portion 104 includes magnet 102. Magnet 102 can be in the form of one or more pieces, one or more shapes, and can be of one or more types. In some embodiments, magnet 102 is a permanent earth magnet such as a neodymium rare earth magnet. In other embodiments, magnet 102 is a combination of neodymium rare earth magnet and Samarium -cobalt magnet (Para. 0017) to provide an apparatus that can use a magnet, which enables the apparatus to be conveniently applied and removed from the hair of a user (Abstract), and allow the user to have a variety of magnet material options to use to meet the user’s preference and material availability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify  the combination of Monroe and Hazan device with the magnetic material options as taught by Richwine to provide an apparatus that can use a magnet, which enables the apparatus to be conveniently applied and removed from the hair of a user (Abstract), and allow the user to have a variety of magnet material options to use to meet the user’s preference and material availability. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772